DISMISS; Opinion Filed August 27, 2013.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01330-CV

              IN THE MATTER AND INTEREST OF MAURICE MURPHY

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-04214

                            MEMORANDUM OPINION
                              Before Justices Lang, Myers, Evans
                                   Opinion by Justice Lang

       On April 8, 2013, after appellant failed to file his brief on the merits, we directed him to

file, within ten days, both the brief and a motion to extend time to file the brief. We warned

appellant that failure to comply would result in dismissal of the appeal. See TEX. R. APP. P.

38.8(a)(1); see also id. 42.3(b). To date, appellant has neither filed the brief nor otherwise

communicated with the Court regarding the appeal. Accordingly, we dismiss the appeal. See id.

42.3(b).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

121330F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER AND INTEREST OF                      On Appeal from the 301st Judicial District
MAURICE MURPHY                                     Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-12-04214.
No. 05-12-01330-CV                                 Opinion delivered by Justice Lang. Justices
                                                   Myers and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee The Office of the Attorney General recover its costs, if any, of
his appeal from appellant Maurice Murphy.


Judgment entered this 27th day of August, 2013.




                                                  /Douglas S. Lang/
                                                  DOUGLAS LANG
                                                  JUSTICE